Exhibit 99.1 Contact: Investors: Media: Traci McCarty Debra Charlesworth BioMarin Pharmaceutical Inc. BioMarin Pharmaceutical Inc. (415) 455-7558 (415) 455-7451 FOR IMMEDIATE RELEASE BioMarin Announces First Quarter 2017 Financial Results - First Quarter 2017 Total BioMarin Revenues Increase 28% Year over Year to $304 million - GAAP Net Loss Reduced to $16 million - Non-GAAP Income of $35 million Reported in the First Quarter 2017 Financial Highlights (in millions of U.S. dollars, except per share data, unaudited) Three Months Ended March 31, % Change Total BioMarin Revenues $ $ 28 % Aldurazyme Net Product Revenues 19 16 19 % Kuvan Net Product Revenues 92 77 19 % Naglazyme Net Product Revenues 81 65 25 % Vimizim Net Product Revenues 73 45 % GAAP Net Loss $ ) $ ) GAAP Net Loss per Share - Basic and Diluted $ ) $ ) non-GAAP Income (Loss) (1) $ 35 $ ) March31, 2017 December31,2016 Cash, cash equivalents and investments $ $ Non-GAAP income (loss) is defined by the Company as reported GAAP net income (loss), excluding net interest expense, provision for (benefit from) income taxes, depreciation expense, amortization expense, stock-based compensation expense, contingent consideration expense and certain other specified items as detailed below. Refer to Non-GAAP Information beginning on page 8 of this press release for a complete discussion of the Company’s non-GAAP financial information and reconciliations to the comparable GAAP reported information.
